J-A03021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RIVERS END ANIMAL SANCTUARY                :   IN THE SUPERIOR COURT OF
    AND LEARNING CENTER, INC.                  :        PENNSYLVANIA
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 1848 MDA 2019
    DERBE ECKHART                              :


                  Appeal from the Order Dated October 4, 2019,
                 in the Court of Common Pleas of Berks County,
                        Civil Division at No(s): 19-01701.


BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                   FILED: APRIL 16, 2021

       Rivers End Animal Sanctuary and Learning Center, Inc. (“Rivers End”)

appeals from the order vesting title to a horse in Vera Nederostek, a non-party

to this declaratory-judgment action. This Court need not address that order,

because the trial court previously abused its discretion by opening a default

judgment against Derbe Eckhart, the named defendant. We therefore reverse

that decision, vacate all the orders entered thereafter (including the order

granting title to Ms. Nederostek),1 and remand with instructions.

       Rivers End filed this case asking the court to declare that whatever

rights, titles, and interest that Eckhart may have had in nine horses had
____________________________________________


1 During oral argument, counsel for Rivers End made clear that Rivers End
never asserted an interest in the horse superior to Ms. Nederostek’s claim in
this action. We therefore offer no opinion on that issue. Any dispute between
Ms. Nederostek and Rivers End must await future litigation for resolution.
J-A03021-21



transferred to Rivers End. Allegedly, On January 13, 2019, Eckhart’s agent

transferred to Rivers End any rights, titles, or interests Eckhart may have

possessed in those animals. See Complaint at 1. Rivers End Rivers End took

possession of the nine horses and placed them in 30-day-quarantine facilities.

During the quarantine period, Eckhart and his agents contacted the facilities

to dispute Rivers End’s ownership and possession. Thus, Rivers End filed this

declaratory-judgment action to resolve Eckhart’s claim, if any, to the horses.

See id. at 3-4.

      Eckhart failed to enter an appearance or to file any pleadings opposing

Rivers End’s Complaint. The Prothonotary of Berks County therefore entered

a default judgment against him.

      That same day, Rivers End moved for the trial court to enjoin Eckhart

and his agents “from claiming or asserting any right, title, or interest in (or

to) any of the nine horses [and] transferring all such claims to [Rivers End]

. . . .” Rivers End’s Motion, 4/2/19, at 1. Rivers End also asked the trial court

to decree that Eckhart’s “ownership (if any) of the said nine horses did transfer

to [Rivers End] on January 13, 2019, and [to bar] his agents . . . and his

assignees . . . from claiming any title, or interest in (or to) any of the said

nine horses.” Id.

      Ten days later, on April 12, 2019, Eckhart filed a petition to open the

default judgment and to quash Rivers End’s motion. That petition did not

have preliminary objections or an answer to the Complaint attached to it.




                                      -2-
J-A03021-21



Without awaiting a reply from Rivers End, the trial court opened the default

judgment and quashed Rivers End’s motion.

        The case proceeded through five “status conferences” that the trial court

scheduled to monitor the location and wellbeing of the horses.         The court

never convened a trial or heard oral argument, but, on October 4, 2019, it

inexplicably issued two orders that disposed of all claims and all parties.2

        The first order granted Rivers End injunctive relief against Eckhart

regarding eight of the horses. See Trial Court Order, 10/4/19 filed at 11:44

am. It also granted relief Rivers End did not seek, namely, quiet title to the

eight horses. Furthermore, the trial court established itself as trustee of the

living chattels by forbidding Rivers End from selling or transferring title to the

eight horses without court approval.3

        The second order vested ownership of the ninth horse, Sahara, in a third

party. The court held:

           the horse known as Sahara shall remain in the permanent
           possession of Vera Nederostek. Moreover, Vera Nederostek
           is hereby vested with sole legal and equitable ownership of
           Sahara.

____________________________________________


2Because the trial court entered the two orders prior to trial, those orders are
grants of summary judgment. Thus, Rivers End did not need to file post-trial
motions to preserve its claims for appeal under Pennsylvania Rule of Civil
Procedure 227.1, as the trial court asserts. See Trial Court Opinion, 1/15/20,
at 1. Rivers End correctly filed an immediate notice of appeal, because Rule
227.1 only applies “After trial . . . .” Pa.R.C.P. 227.1 (emphasis added).

3   The trial court cited no law empowering it to do this, and we know of none.



                                           -3-
J-A03021-21


                 Vera Nederostek shall remain responsible for the care
           of Sahara for the remainder of the horse’s lifetime. Should
           Sahara need to be placed into the care of another individual
           or otherwise adopted or sold, Vera Nederostek shall seek
           the permission of this Court before doing so.

Trial Court Order, 10/4/19 filed at 4:01 pm.

        A timely notice of appeal followed.4

        Rivers End asks, “Was it an error of law to open a default judgment,

when [Eckhart] did not even try to show a meritorious defense, as is required

by Rule [of Civil Procedure] 237.1(a) and as is required by the 3-pronged

test?” Rivers End’s Brief at 4 (capitalization removed).5

        “The decision to grant or deny a petition to open a default judgment is

within the sound discretion of the trial court, and we will not overturn that


____________________________________________


4Eckhart did not participate in this appeal, and Ms. Nederostek did not file a
petition to intervene.

5   Rivers End raises two other appellate issues. They are:

           B.    Was it an error of law, in a declaratory-judgment case
                 between one plaintiff and one defendant (involving
                 title to nine horses), for the court to give permanent
                 “sole legal and equitable ownership” of one of the nine
                 horses to a non-party . . .?

           C.    Was it error to render a decision on the merits, on Oct.
                 1 during a settlement conference, leading up to an
                 Oct. 15 trial, by issuing an order “vesting” “sole legal
                 and equitable ownership” of one of the horses in a
                 non-party, when the case was simply a case between
                 one plaintiff and one defendant . . .?

Rivers End’s Brief at 4-5 (capitalization omitted). We dismiss these issues as
moot, given our resolution of the first claim of error.


                                           -4-
J-A03021-21



decision absent a manifest abuse of discretion or error of law.”       Smith v.

Morrell Beer Distributors, Inc., 29 A.3d 23, 25 (Pa. Super. 2011). “An

abuse of discretion is not a mere error of judgment, but if in reaching a

conclusion, the law is overridden or misapplied; or the judgment exercised is

manifestly unreasonable; or the result of partiality, prejudice, bias or ill will,

as shown by the evidence or the record, discretion is abused.” Id. If “the

question presented involves interpretation of rules of civil procedure, our

standard of review is de novo.” Coulter v. Ramsden, 94 A.3d 1080, 1086

(Pa. Super. 2014).

      “In general, a default judgment may be opened when the moving party

establishes three requirements: (1) a prompt filing of a petition to open the

default judgment; (2) a meritorious defense; and (3) a reasonable excuse or

explanation for its failure to file a responsive pleading.” Smith, 29 A.3d at

25. Additionally, Rule of Civil Procedure 237.3 dictates that “A petition for

relief from a judgment . . . by default . . . shall have attached thereto a copy

of the complaint, preliminary objections, and/or answer which the petitioner

seeks leave to file. All grounds for relief shall be raised in a single petition.”

Pa.R.C.P. 237.3(a).

      Rivers End contends Eckhart’s petition to open the default judgment

failed to meet the second prong of the test, and that it violated the Rule 237.3

governing such petitions. We agree.

      Eckhart’s petition, on its face, failed to establish a meritorious defense,

as Smith, supra, requires. His claim of a defense was boilerplate language,

                                      -5-
J-A03021-21



i.e., “Your Petitioner believes and therefore asserts that he has meritorious

defenses and counterclaims which, in the interest of substantial justice and

fairness, he should be granted leave to present under the circumstances.”

Eckhart’s Petition to Open Default Judgment at 2. This bald assertion of belief

does not indicate what allegedly “meritorious defenses and counterclaims”

Eckhart would have advanced, much less establish them under the law of

property or at equity.

      Accordingly, the trial court’s decision to grant Eckhart’s petition was

manifestly unreasonable, because there is nothing in his petition that could

lead a reasonable person to conclude he had established a meritorious defense

or alleged a colorable counterclaim. Eckhart merely stated he believed these

unidentified legal theories existed. Unsubstantiated statements of personal

beliefs do not establish legal defenses or counterclaims, either in fact or at

law. Therefore, the trial court had no rational basis for opening the default

judgment.

      Furthermore, the trial court overrode Pa.R.C.P. 237.3(a), which required

Eckhart to attach preliminary objections or an answer to his petition. He did

not fulfil that requirement. Hence, the trial court misapplied Rule 237.3(a),

because it overlooked Eckhart’s clear failure to attach preliminary objections

or an answer to the petition to open the default judgment.

      The trial court therefore abused its discretion when it ordered that the

default judgment against Eckhart be opened. As such, we reverse the order

opening the default judgment that the prothonotary entered in favor of Rivers

                                     -6-
J-A03021-21



End, and we vacate all orders that the trial court subsequently entered in this

matter. We remand with instructions for the trial court to enter the following

order:

               AND NOW, this ____ day of ____________, 2021,
         upon consideration of Plaintiff Rivers End Animal Sanctuary
         and Learning Center, Inc.’s Motion of April 2, 2019, it is
         hereby ORDERED AND DECREED that Defendant Derbe
         Eckhart’s rights, titles, and interests (if any) in or to the
         following horses:

               1. Dixie, a Black Mare

               2. Luna, a Cremello Mare

               3. Magic, a Sorrel/White Mare

               4. Cuddles, a Grey Mare

               5. Becca, a Sorrel Mare

               6. Abbey, a Black and White Paint Mare

               7. Penny, a Spotted POA Mare

               8. Poco, a Bay Paint Mare

               9. Sahara, a Buckskin Quarter Mare

         are divested of Eckhart and transferred to Rivers End Animal
         Sanctuary and Learning Center, Inc.; transfer of Eckhart’s
         ownership interests (if any) in or to the horses is deemed
         effective as of January 13, 2019.

               It is further ORDERED AND DECREED that Eckhart,
         his agents, heirs, successors, and assigns are forever and
         permanently ENJOINED from claiming or asserting any
         rights, titles, or interests in or to any of the nine horses.

      Order opening default judgment reversed; subsequent orders vacated;

case remanded for further proceedings consistent with this decision.


                                     -7-
J-A03021-21



     Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/16/2021




                                  -8-